OPINION OF THE COURT
Per Curiam.
The above-named attorney was admitted to practice by this Court on March 7, 1975 and is currently in good standing. He has submitted an affidavit requesting that this Court accept his resignation from the practice of law in New York State. His affidavit states that he has relocated to the State of Florida where he presently practices law, that he has no intention of returning to New York and that there are no *150complaints pending against him. Accordingly, we grant the application and direct that his name be stricken from the roll of attorneys.
Denman, P. J., Callahan, Green, Pine and Balio, JJ., concur.
Resignation accepted and name stricken from roll of attorneys.